Citation Nr: 0908749	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 2004, for a 10 percent rating for a surgical scar of the 
right knee.  

2.  Entitlement to an effective date earlier than September 
1, 2004, for a 60 percent rating for a right knee 
replacement, secondary to osteoarthritis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active service extended from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In a November 1996 rating decision, the RO granted a 10 
percent rating for the service-connected right knee 
disability.  The Veteran responded with a timely notice of 
disagreement.  The Veteran underwent a total right knee 
replacement in July 1998.  

In August 2002, the Board remanded the claim for 
consideration of all evidence of record, including the 
evidence of the knee replacement.  A March 2004 rating 
decision assigned a 100 percent convalescent rating under 
38 C.F.R. § 4.30 from July 1998, a 100 percent rating under 
diagnostic code 5055 from October 1998, and a 30 percent 
rating under diagnostic code 5055, from October 1999.  

In July 2004, the Board remanded the issue of entitlement to 
an increase in the 30 percent disability rating for the right 
knee disability.  An April 2006 rating decision by the agency 
of original jurisdiction (AOJ) granted the maximum schedular 
ratings of 10 percent for the surgical scar and 60 percent 
for the right knee replacement, making the increase effective 
the date of the September 1, 2004 examination.  The Veteran 
perfected a timely appeal.  

In June 2008, the Board denied an appeal for special monthly 
compensation based on a need for regular aid and attendance 
or on account of being housebound; specially adapted housing; 
and a special home adaptation grant.  The issues of effective 
dates for the knee disabilities were remanded for VA records 
and further adjudication.  The necessary records were 
obtained.  The RO reviewed them and continued to deny an 
earlier effective date.  Since the requested development has 
been completed, the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Prior to September 1, 2004, the surgical scar of the 
right knee was not demonstrably tender and painful or painful 
on examination.  It is not unstable and does not affect knee 
function.  

2.  The service-connected right knee replacement residuals do 
not approximate ankylosis, a limitation of extension or a 
nonunion, with loose motion, requiring brace.  

3.  The service-connected right knee replacement residuals 
did not approximate chronic residuals consisting of severe 
painful motion or weakness in the effected extremity prior to 
September 1, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
1, 2004, for a 10 percent rating for a surgical scar of the 
right knee have not been met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. §§ 3.400(o), 4.118, Codes 7803, 7804, 
7805 (2008).  

2. The criteria for an effective date earlier than September 
1, 2004, for a 60 percent rating for a right knee 
replacement, secondary to osteoarthritis have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o), 4.71a, Codes 5055, 5255-5263 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA for an increased rating claim was sent to the claimant 
in July 2001.  That letter provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  This initial duty-to-assist letter was 
provided after the initial adjudication of his claim in 
November 1996.  However, the Veteran was not prejudiced as 
the file shows he had actual knowledge of the requirements 
for a higher rating.  The Board also notes that in March 2007 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Again, the Veteran was not prejudiced by this 
late notice as the record shows he had actual knowledge of 
his right to appeal for higher ratings and earlier effective 
dates and, in fact, did so.  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including VA treatment records for the period in 
question.  The Veteran had a RO hearing and the transcript is 
in the claims file.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Effective Dates

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).   

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2008).   

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A knee replacement (prosthesis) will be rated as 100 percent 
disabling for one year following implantation of the 
prosthesis.  Thereafter, a minimum rating of 30 percent will 
be assigned.  A 60 percent rating will be assigned with 
chronic residuals consisting of severe painful motion or 
weakness in the effected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated by analogy to diagnostic codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71a, Code 5055 (2008).  

Ankylosis of the knee will be rated as 60 percent disabling 
if at an extremely unfavorable angle, in flexion at an angle 
of 45 degrees or more.  A 50 percent rating will be assigned 
if the knee is in flexion between 20 degrees and 45 degrees.  
The disability will be rated at 40 percent if it is in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  38 C.F.R. Part 4, Code 5256 (2008).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2008).

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2008).  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Effective August 30, 2002, unstable superficial 
scars and scars that are painful on examination are rated as 
10 percent disabling.  38 C.F.R. Part 4, Code 7803, 7804 
(2008).  Scars can also be rated on limitation of function of 
part affected.  38 C.F.R. Part 4, Code 7805 (2002, 2008).  

Discussion

The Veteran was rated as 100 percent disabled by his right 
knee surgery for a convalescence period and a year 
thereafter, through the end of September 1999.  The minimum 
rating for the post surgical residuals of a knee replacement, 
30 percent, was assigned as of October 1, 1999, by a March 
2004 rating decision.  In July 2004, the Board remanded the 
case and the Veteran was examined on September 1, 2004.  
Based on the results of that examination, in April 2006, the 
AOJ granted a 10 percent rating for a surgical scar of the 
right knee and a 60 percent rating for the right knee 
replacement, effective the date of the examination, September 
1, 2004.  The Veteran, in his June 2006 statement explained 
that he felt the higher ratings should go back to the date of 
the surgery, in July 1998, because he has had monthly visits 
to the VA medical center since the surgery.  

Initially, the Board acknowledges the Veteran has had 
numerous visits to the VA clinic.  However, the frequency of 
visits to the VA medical center is not part of the applicable 
rating criteria and does not establish that the disability 
approximates the criteria for a higher rating.  The Board has 
reviewed the entire record.  Only the records which reflect 
the extent of the disability will be set forth in detail. 

Records dated from November 1998 to August 1999 show the 
Veteran took a driver training course and was able to drive 
with his knee replacement.  

On the December 1999 VA examination, the Veteran complained 
of aching pain in the right knee.  He complained of 
irritability of the right knee whenever the cloth of his 
pants touched his knee.  He also complained of bilateral 
lower extremity numbness.  He denied giving way or locking.  
Flare-ups reportedly occurred with cold, rainy weather.  They 
were relieved by medication and warm weather.  The examiner 
did not estimate any additional limitation of motion due to 
flare-ups.  The Veteran used Lofstrand crutches and a 
wheelchair.  There had been no episodes of dislocation or 
subluxation.  There was occasional swelling and redness.  He 
was unable to stand for a long period of time or walk long 
distances or squat.  Knee motion went from -2 degrees 
extension to 100 degrees flexion, with pain beginning at that 
point.  The knee was tender to palpation bilaterally along 
the joint lines, inferior and superior patella.  There was no 
evidence of effusion, redness, or deformity.  Tests for 
instability were negative.  Manual muscle testing was 5/5 in 
the extensors and flexors.  He ambulated with a right lower 
extremity limp and used crutches.  There was no ankylosis.  

The December 1999 VA examination does not reflect the severe 
painful motion or weakness required by diagnostic code 5005 
for a 60 percent rating.  Also, the motion in the knee showed 
that there were no restrictions that were analogous to 
ankylosis ratable under diagnostic code 5256.  The extension 
to -2 degrees would not meet any criteria of diagnostic code 
5261 for a higher rating based on limitation of extension.  
The findings show the knee to be stable.  They do not 
approximate and are not analogous to a non-union with loose 
motion, requiring a brace, for which a 40 percent rating 
could be assigned under diagnostic code 5262.  In fact, the 
objective findings on the December 1999 VA examination do not 
meet any applicable rating criteria for a rating in excess of 
30 percent.  See 38 C.F.R. § 4.71a, Codes 5255-5263 (2008).  
Further, while the knee was tender along the joint line, 
there is no evidence that the surgical scar was tender, 
painful, unstable, or that it affected knee function in any 
way.  So, there was no basis for a compensable rating for the 
scar.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805.  

A VA primary care clinic note, dated in April 2000, shows the 
Veteran came in complaining of right knee pain and reporting 
that he had fallen 3 months earlier.  He was referred to the 
orthopedic clinic.  The VA orthopedic clinic note shows the 
Veteran complained of pain.  The medial aspect of the right 
knee had mild tenderness.  The range of motion went from 0 to 
120 degrees.  X-rays disclosed no fracture or loosening.  

A May 2000 clinical note shows the Veteran complained of pain 
he rated as 6/10, as well as numbness.  There were no 
ischemic changes or ulcers.  There were no palpable bilateral 
pulses and it was consider mostly likely to be peripheral 
vascular insufficiency.  That is, the Veteran's lower 
extremity pain was due to non-service-connected disability 
rather than the service-connected knee replacement.  
Subsequent notes continued to record the Veteran's complaints 
of lower extremity pain and findings consistent with non-
service-connected peripheral vascular insufficiency.  

When the Veteran came to the primary care clinic, in June 
2000, he was ambulatory, on crutches, in no acute distress.  
His extremities had no clubbing, cyanosis, or edema.  Pulses 
were +2.  He complained of chronic back pain.  There were no 
right knee complaints or findings.  

In December 2000, the Veteran came in to the primary care 
clinic in a wheelchair with back and abdominal complaints.  
There were no right knee complaints or findings.  Also in 
December 2000, the Veteran was issued diabetic shoes; again, 
this is consistent with non-service-connected lower extremity 
problems.  

When the Veteran was seen at the orthopedic clinic in January 
2001, the right knee had no swelling, ballotment, varus or 
valgus instability, gross instability, joint line tenderness, 
or evidence of loosening.  The range of motion was from 0 to 
120 degrees.  X-rays revealed that the right knee replacement 
was in adequate position.  The soft tissues were 
unremarkable.  

On a March 2001 visit to the VA primary care clinic, the 
Veteran complained of chronic low back pain.  Examination of 
his extremities showed no clubbing, cyanosis, edema, skin 
discoloration, trauma, ulcers or callus.  The Veteran did not 
complain about his right knee and there were no objective 
findings of knee impairment.  

In November 2001, the Veteran came to the primary care clinic 
and complained of numbness in his hands and feet.  
Examination of his extremities showed no clubbing, cyanosis, 
edema, skin discoloration, trauma, ulcers or callus.  There 
were no complaints or findings of right knee disability.  

In August 2003, the Veteran came to the emergency room with 
right foot and distal leg swelling, erythema, and increased 
temperature.  The right knee scar was noted, but not reported 
to be symptomatic.  There was swelling of the right distal 
leg and foot with erythema and increased temperature.  Right 
foot cellulitis was diagnosed and treated.  Once more, 
further evidence of non-service-connected lower extremity 
problems, but not evidence that the service-connected right 
knee replacement was severely disabling.  

The Veteran has submitted several statements from private 
physicians.  In a letter dated in May 2000, P. E. S., M.D., 
wrote that the Veteran had severe, tender swelling, right 
knee with metal knee replacement since September 1998.  In 
June 2000, R. A. S., M.D., wrote that the Veteran had 
developed severe antero-posterior instability and persistent 
swelling.  He continued to have recurrent swelling, pain in 
the knee, recurrent falls and knee effusions.  He had lost 
his ability to use his legs in a meaningful manner and had 
severe difficulty ambulating, constantly requiring the use of 
crutches.  In October 2003, Dr. P. E. S. wrote that the 
Veteran was suffering from disabilities including 
poliarticular pain and had deteriorated considerably.  

Conclusion

Although this did not start out as a staged ratings case, it 
has essentially become one.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The disability was rated at 100 percent 
until the end of September 1999, then a 30 percent rating was 
effective from October 1, 1999, until September 1, 2004, when 
the maximum ratings for the right knee and surgical scar were 
assigned.  Thus, the Board has reviewed the period from 
September 1999 to September 2004, to see if there is any 
basis for a higher rating for the right knee or for a 
compensable rating for the surgical scar.  

The Board has considered the comments by Dr. P. E. S to the 
effect that the knee disability as severe; however, he did 
not support this characterization with objective findings 
consistent with a severe disability.  Moreover, the VA 
findings from the same moth, May 2000, show the Veteran's 
lower extremity symptoms were due to the non-service-
connected peripheral vascular insufficiency.  

In June 2000, R. A. S., M.D., wrote that the Veteran had 
developed severe antero-posterior instability and persistent 
swelling.  He continued to have recurrent swelling, pain in 
the knee, recurrent falls and knee effusions.  The doctor 
failed to distinguish the service-connected knee surgery 
residuals from the non-service-connected lower extremity 
conditions, such as peripheral vascular insufficiency.  

The VA clinical findings are more frequent and detailed than 
the vague characterizations provided by the Veteran and his 
physicians.  Therefore, the VA clinical records provide a 
preponderance of evidence on this claim.  They establish that 
there was nothing analogous to ankylosis ratable under 
diagnostic code 5256; that there was no limitation of 
extension ratable by analogy under diagnostic code 5261; and 
that there loosening ratable by analogy under diagnostic code 
5262.  Moreover, prior to September 1, 2004, there was no 
evidence of severe painful motion or weakness due to the knee 
that could be rated at 60 percent under diagnostic code 5055.  
Similarly, there is no competent medical evidence that the 
surgical scar was symptomatic or would meet any applicable 
criteria for a compensable rating prior to September 1, 2004.  
The medical records provide a preponderance of evidence 
showing that the disability did not meet any applicable 
criteria for a rating in excess of 30 percent prior to 
September 1, 2004.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) has been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability, by itself, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  Specifically, the clinical record shows that 
despite the Veteran's complaints, the knee replacement did 
not require any hospitalization or any other treatment.  As 
to interference with employment, the Veteran has several 
other disorders which affect his body, including his lower 
extremities.  The service-connected right knee does not 
impair his functioning to any extent beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An effective date earlier than September 1, 2004, for a 10 
percent rating for a surgical scar of the right knee is 
denied.  

An effective date earlier than September 1, 2004, for a 60 
percent rating for a right knee replacement, secondary to 
osteoarthritis, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


